DETAILED ACTION
	This is the initial Office action non-provisional application 16/084,954 filed September 13, 2018, which is a national stage entry of PCT/IB2017/000339 filed March 13, 2017, which claims priority from provisional application 62/307,790 filed March 14, 2016.  Claims 1-12, as presented in the preliminary amendments filed September 13, 2018, are currently pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Weston et al. (US 8,366,692) in view of Rovaniemi (US 2016/0166438) (having a US filing date of December 14, 2015).
Regarding claim 1, Weston discloses a negative pressure wound therapy apparatus (apparatus 20) comprising a wound dressing (dressing 24) comprising a backing layer (wound cover 50) configured to cover a wound (wound site 22) and be positioned over a skin surface surrounding the wound (22), and a dressing display (visual display, not shown), wherein the dressing display is configured to be in electrical communication (via leads 86) with one or more sensors (sensors 84) configured to be positioned within the wound (22) and a controller (control device 32) configured to capture information about a condition of the wound (22) from the one or more sensors (84) and display the captured information on the dressing display (Figs. 3, 5, & 9; column 6, lines 11-16; column 18, lines 50-67; column 22, lines 8-10 & 32-51).
However, Weston fails to teach that the dressing display is positioned on or underneath the backing layer and facing away from the skin surface.
Rovaniemi discloses a wound dressing (wound dressing/bandage 1) comprising a backing layer (backing layer 4) configured to cover a wound and be positioned over a skin surface surrounding the wound, and a dressing display (display 8) positioned on the backing layer (4) and facing away from the skin surface, wherein the dressing display (8) is configured to be in electrical communication with one or more sensors (sensor 5, 6, 7) and a controller (microcontroller 9) configured to capture information about a condition of the wound from the one or more sensors (5, 6, 7) and display the captured information on the dressing display (8) (Figs. 1-2, 4A-4C, & 11A-13; ¶ 0006, 0023-0024, 0112, 0119, 0122, & 0135-137).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the dressing display of the negative pressure wound therapy apparatus taught by Weston to be positioned on the backing layer and facing away from the skin surface as taught by Rovaniemi for the purpose of directly and easily pressing status information from the one or more sensors.
Regarding claim 2, the combination of Weston and Rovaniemi discloses the invention substantially as claimed, as described above, and Weston further discloses that the one or more sensors (84) are configured to provide information about the condition of the wound (22) to the controller (32) (Fig. 9; column 18, lines 57-67).  Rovaniemi further discloses that the one or more sensors (5) are configured to be positioned on or within the wound dressing (1) (Figs. 4A-4C & 11B; ¶ 0119 & 0135).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the wound dressing of the negative pressure wound therapy apparatus taught by the combination of Weston and Rovaniemi such that the one or more sensors are configured to be positioned on or within the wound dressing as further taught by Rovaniemi for the purpose of capturing information about the wound dressing as well as about the wound.
Regarding claim 3, the combination of Weston and Rovaniemi discloses the invention substantially as claimed, as described above, and Rovaniemi further discloses that the controller (9) is positioned within or on the wound dressing (1) (¶ 0084).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the controller of the negative pressure wound therapy apparatus taught by the combination of Weston and Rovaniemi to be positioned within or on the wound dressing as further taught by Rovaniemi for the purpose of conveniently mounting the controller adjacent the display on the same substrate.
Regarding claim 4, the combination of Weston and Rovaniemi discloses the invention substantially as claimed, as described above, and Weston further discloses that the controller (32) is positioned remote from the wound dressing (24) (Fig. 5).
Regarding claim 5, the combination of Weston and Rovaniemi discloses the invention substantially as claimed, as described above, and Weston further discloses that the controller (32) is configured to process the information provided by the one or more sensors (84) and display the information on the dressing display (column 18, lines 61-67; column 22, lines 32-51).
Regarding claim 7, the combination of Weston and Rovaniemi discloses the invention substantially as claimed, as described above, and Weston further discloses that the one or more sensors (84) are configured to measure one or more of temperature, pH, oxygen, carbon dioxide, conductivity, inductance, lactate, metallomatrix proteases, growth factors, optical absorption, optical reflectance, or infection (column 18, lines 57-61).
Regarding claim 8, the combination of Weston and Rovaniemi discloses the invention substantially as claimed, as described above, and Rovaniemi further discloses that the captured information comprises an image of the wound (picture indicating the status of wound healing or re-epithelialization) and the controller is configured to display on the dressing display the image of the wound (¶ 0081).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the negative pressure wound therapy apparatus taught by the combination of Weston and Rovaniemi such that the captured information comprises an image of the wound and the controller is configured to display on the dressing display the image of the wound as further taught by Rovaniemi for the purpose of clearly indicating the status of wound healing or re-epithelialization with a picture.
Regarding claim 9, the combination of Weston and Rovaniemi discloses the invention substantially as claimed, as described above, and Weston further discloses negative pressure source (suction source 26) configured to apply negative pressure to the wound (22) (Fig. 3; column 6, lines 16-26).
Regarding claim 10, the combination of Weston and Rovaniemi discloses the invention substantially as claimed, as described above, and Weston further discloses a wound contact layer (matrix 48) configured to be positioned in contact with the wound (22) (Fig. 3; column 7, lines 28-35 & 65-66).
Regarding claim 11, the combination of Weston and Rovaniemi discloses the invention substantially as claimed, as described above, and Rovaniemi further discloses one or more superabsorbent layers (absorbent core 2) positioned between a wound contact layer (facing layer 3) and the backing layer (4) (Figs. 4A-4C; ¶ 0045 & 0115-0116).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the negative pressure wound therapy apparatus taught by the combination of Weston and Rovaniemi to include one or more superabsorbent layers positioned between the wound contact layer and the backing layer as further taught by Rovaniemi for the purpose of extracting and storing liquid exudates from the wound.
Regarding claim 12, the combination of Weston and Rovaniemi discloses the invention substantially as claimed, as described above, and Weston further discloses a spacer layer (intermittent layer) between the wound contact layer (48) and the backing layer (50) (Fig. 3; column 7, lines 58-64).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Weston in view of Rovaniemi as applied to claim 1 above, in view of Askem et al. (US 2015/0174304).  The combination of Weston and Rovaniemi discloses the invention substantially as claimed, as described above, but fails to teach that the dressing display is a flexible organic light emitting diode display or an e-ink display.
Askem discloses a negative pressure wound therapy apparatus (dressing kit 50) comprising a wound dressing (dressing 54) comprising a flexible organic light emitting diode display (Fig. 1A; ¶ 0267 & 0348).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the dressing display of the negative pressure wound therapy apparatus taught by the combination of Weston and Rovaniemi to be a flexible organic light emitting diode display as taught by Askem since an organic light emitting diode display is a suitable for indicating information of a wound dressing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821. The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        7/28/2022